Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, and 7-12 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Mejia (U. S. Patent 2015/0059561).
Regarding claim 1, Mejia discloses an entertainment system comprising: 
a musical instrument comprised of a housing 120, 100, a neck 60 and a head 50; 
a karaoke system (150, 140, figure 2; internal circuitry, amplifier integral to the body, abstract) positioned at least partially within the housing (as described); and 
at least one speaker in communication with the karaoke system and the musical instrument (paragraph 9), wherein the musical instrument has at least two operational modes (reasonably an accompaniment mode and a recording mode).
Regarding claim 2, Mejia discloses the entertainment system as recited in claim I, wherein the musical instrument is a stringed instrument (as shown in figure 5).
Regarding claim 3, Mejia discloses the entertainment system as recited in claim 2, wherein the stringed instrument is selected from a group consisting of a guitar (as shown in figure 5), a bass, a banjo, a lute, a ukulele, a mandolin, a violin, a cello and a fiddle.
Regarding claim 7, Mejia teaches the entertainment system as recited in claim 1, wherein the karaoke system comprises a memory, a controller, a processor (included in the smart devices, paragraph 34) and an amplifier (abstract).
Regarding claim 8, Mejia discloses the entertainment system as recited in claim 7, wherein the karaoke system further comprises a microphone 150 (as shown in figures 1-3 and 5).
Regarding claim 9, Mejia discloses the entertainment system as recited in claim 8, wherein the karaoke system further comprises a battery (abstract), a wireless communication module (abstract) and a control panel 250 (figure 5).
Regarding claim 10, Mejia discloses the entertainment system as recited in claim 1 further comprising a plurality of lights positioned on the musical instrument.
Regarding claim 11, Mejia discloses the entertainment system as recited in claim 10, wherein the plurality of lights 295 and 200 (vu meters) are synced with the karaoke system (as reasonably understood).
Regarding claim 12, Mejia discloses the entertainment system as recited in claim 1, and is capable of the limitations wherein the at least two operational modes comprise a musical instrument sound emitting mode (performer is playing the instrument and singing) and a musical instrument non-sound emitting mode (performer is singing, but not playing the instrument).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mejia and the Mr. Power Guitar Head Phone Holder, that has been available for purchase since March 10, 2020..
(1) Regarding claim 4, Mejia teaches the entertainment system as recited in claim 1. 
(2) Mejia does not teach wherein the karaoke system comprises a visual display that is removable attached to a select one of the neck or the head.
(3) The Mr. Power Holder allows a display to be attached to be attached to the head. 
(4) The entertainment system by Mejia may be combined with the head of the instrument so that it is visible to the performer. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to be able to hold the display so that it is visible to the performer.
Claim 5 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mejia and the Mr. Power Guitar Head Phone Holder as applied to claim 4 above, and further in view of Nash (U. S. Patent 7,355,110).
(1) Regarding claim 5, the combination of Mejia and Mr. Power Guitar Head Phone Holder teaches the entertainment system as recited in claim 4. 
(2) Mejia does not teach the limitation wherein the visual display displays one or more of a lyric, a name, a set of bibliographic information, a trivia and a plurality of string finger positions.
(3) Nash teaches a related entertainment system wherein the visual display displays one or more of a lyric, a name, a set of bibliographic information, a trivia and a plurality of string finger positions (as shown in figure 2). The further information is to provide instruction for playing the instrument and singing. 
(4) The combination according to Mejia and Mr. Power Guitar Head Phone Holder may be modified in view of Nash wherein the visual display displays one or more of a lyric, a name, a set of bibliographic information, a trivia and a plurality of string finger positions.  
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide instruction for playing the instrument and singing.
Regarding claim 13, Mejia discloses a stringed musical instrument comprising: 
a housing 110, 120; 
a neck 60; 
a head 50; 
a plurality of strings 70; and 
an entertainment system comprising a memory, a controller, a processor (memory, controller and processor, in the attached external devices, paragraph 34), a speaker 160, an amplifier (abstract) and a display (on the device, figure 5).
(2) Mejia does not teach wherein the memory comprises a plurality of songs and further wherein the display is mounted on a select one of the neck or the head and displays an information about a select one of the plurality of songs.
(3) Mr. Power Guitar Head Phone Holder teaches further wherein the display is mounted on a select one of the neck or the head (as shown in the image).  The holder is motivated to hold a display device.
Nash teaches wherein the memory (column 4, lines 13-15 comprises a plurality of songs and displays an information about a select one of the plurality of songs (column 2, lines 55-59).  The memory is motivated for to hold programs and data for operating the processor and for holding the plurality of songs.
(4) Mejia may be modified in view of Mr. Power Guitar Head Phone Holder and Nash wherein the memory comprises a plurality of songs and further wherein the display is mounted on a select one of the neck or the head and displays an information about a select one of the plurality of songs.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the support to support the display device and the memory motivated for to hold programs and data for operating the processor and for holding the plurality of songs
Regarding claim 14, the combination of Mejia, Mr. Power Guitar Head Phone Holder and he stringed musical instrument as recited in claim 13, wherein the stringed musical instrument is selected from a group consisting of a guitar (figures 1, 3 and 5), a bass, a banjo, a lute, a ukulele, a mandolin, a violin, a cello and a fiddle.
Regarding claim 15, the combination of Mejia, Mr. Power Guitar Head Phone Holder and Nash teaches the stringed musical instrument as recited in claim 13 further comprises a sound emitting mode (performer is playing the instrument and singing) and a non-sound emitting mode (performer is singing, but not playing the instrument).
Regarding claim 16, the combination of Mejia, Mr. Power Guitar Head Phone Holder, and Nash teach the stringed musical instrument as recited in claim 15, and wherein in the non-sound emitting mode, movement of the plurality of strings does not produce an audible sound through the speaker (as reasonably understood, one might set a non-sound emitting mode for an acoustic instrument with strings, which already produces and audible sound).
Regarding claim 17, the combination of Mejia, Mr. Power Guitar Head Phone Holder and Nash teach he stringed musical instrument as recited in claim 16, wherein the entertainment system further comprises a battery (abstract), a wireless module (abstract), a microphone 150 and a control panel 250.
Regarding claim 18, the combination of Mejia, Mr. Power Guitar Head Phone Holder and Nash teach the stringed musical instrument as recited in claim 13, and Nash teaches wherein the information includes at least one of a lyric, a name, a bibliographic information, a trivia and a plurality of string finger positions (as shown in figure 2).
Regarding claim 19, Mejia teaches a guitar and karaoke system combination comprising: 
a guitar 10 comprised of a plurality of strings 70, a neck 60, a head 50 and a housing 100, 120, wherein the guitar has a first mode of operation and a second mode of operation (the instrument is usable just for singing, playing and singing, where the playing of the instrument sounds through the speakers and where the instrument plays only acoustically); 
a karaoke system contained at least partially within the housing and comprising a controller, a processor, a memory (in the attached device, paragraph 34), a microphone 150 and an amplifier (abstract); 
a display (connected device, paragraph 34); and 
a control panel disposed on an outer surface of the housing (as shown in figures 2-5).
(2) Mejia does not teach the display connected to the head of the guitar, wherein the display streams a set of information relating to a song and the set of information included at least one of a lyric, a name, a bibliographic information, a trivia and a plurality of string finger positions. 
(3) Mr. Power Guitar Head Phone Holder teaches further wherein the display is mounted on a select one of the neck or the head (as shown in the image).  The holder is motivated to hold a display device.
Nash teaches wherein the memory (column 4, lines 13-15 comprises a plurality of songs and displays an information about a select one of the plurality of songs (column 2, lines 55-59).  The memory is motivated for to hold programs and data for operating the processor and for holding the plurality of songs.
(4) Mejia may be modified in view of Mr. Power Guitar Head Phone Holder and Nash wherein the memory comprises a plurality of songs and further wherein the display is mounted on a select one of the neck or the head and displays an information about a select one of the plurality of songs.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the support to support the display device and the memory motivated for to hold programs and data for operating the processor and for holding the plurality of songs
Regarding claim 20, the combination of Mejia, Mr. Power Guitar Head Phone Holder and Nash teach the guitar and karaoke system combination as recited in claim 19, and is capable of the limitation wherein the first mode of operation involves emitting a sound through the speaker that is produced from a strumming of the plurality of strings, and the second mode does not involve emitting the sound through the speaker.
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Mejia.
(1) Regarding claim 6, Mejia discloses the entertainment system as recited in claim 1, wherein the system has a wireless system including a wireless transmitter and wireless receivers. 
(2) Mejia does not teach wherein the karaoke system is in wireless communication with a smart device for downloading a plurality of songs for storage in the karaoke system.  
(3) The system by Mejia cite use with devices like a smart phone, mp3 player. The system is capable of downloading a plurality of songs for storage in the karaoke system.
(4) The entertainment system by Mejia may arranged wherein the karaoke system is in wireless communication with a smart device for downloading a plurality of songs for storage in the karaoke system.  
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated for allowing the receiving of songs to play via the internet.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 27, 2022